Title: From Thomas Jefferson to Henry Remsen, Jr., 1 October 1790
From: Jefferson, Thomas
To: Remsen, Henry, Jr.



Dear Sir
Monticello Octob. 1. 1790.

I received on the 26th. your favors of the 6th. and 9th. Ult. I had not been apprised of Mr. Mc.Donogh’s mission, and therefore could leave no directions about it. At present it seems to me impracticable that his recognition can take place till the President’s return to Philadelphia. This however need not detain him personally from going to Boston if he can leave his original commission in the hands of some one to be exhibited and returned to him. I do not see that any inconvenience can arise from this or even a delay of his functions, which being merely voluntary as to the British subjects themselves, are as likely to meet their acquiescence before as after our recognition.
I thank you for your attention to the disposal of my house. I observe you name the sum of £27.10. The whole rent being £109–9 would be £9–2–5 a month. I believe I proposed to let it at half price, which would be £4–11–2½ a month, and for 7. months £31–18–5½. I do not mention this to make a difficulty if it has been settled at £27–10. but only to correct an error of calculation if it has been merely an error. I shall be glad to get any thing for the house. I wish Mr. Bruce would give me a discharge for that sum, or whatever sum they are to pay.—The little difficulties of Francis about bells, boards, tubs &c. are not worth a thought. Besides  Mr. Bruce is right, in considering things fixed to the freehold by the tenant as becoming the property of the landlord.—I believe I shall be somewhat later in my return than I expected. Be pleased to forward the enclosed to Mr. Short. I am with great esteem Dr. Sir Your most obedt. humble servt.,

Th: Jefferson

